UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7106



TIMOTHY STEPHEN BELCHER,

                                              Plaintiff - Appellant,

          versus


TIMOTHY E. WHITE, Deputy Sheriff;         ELAINE
GRAVITT, Medical Administrator,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-98-506-MU)


Submitted:   December 18, 2001             Decided:   January 9, 2002


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Stephen Belcher, Appellant Pro Se. Grady Michael Barnhill,
Patrick T. Gillen, Scott D. Maclatchie, WOMBLE, CARLYLE, SANDRIDGE
& RICE, Charlotte, North Carolina; Betsy J. Jones, Charlotte, North
Carolina; Tricia Morvan Derr, GOLDING, HOLDEN, POPE & BAKER,
L.L.P., Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Stephen Belcher appeals the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) com-

plaint.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm on

the reasoning of the district court.    See Belcher v. White, No.

CA-98-506-MU (W.D.N.C. filed June 7, 2001; entered June 10, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2